Citation Nr: 1542481	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  10-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include impingement syndrome.

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army Reserve and had a period of active duty for training (ACDUTRA) from March 1957 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Board denied the issues above, as well as the issue of entitlement to service connection for a cervical spine disability.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Partial Remand.  In a May 2015 Order, the Court vacated the Board's decision with respect to the above issues and remanded the issues for actions consistent with the Joint Motion.  The Board's decision with respect to the issue of entitlement to service connection for a cervical spine disability was undisturbed.  The case has now been returned to the Board for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Right Shoulder Disability

The Veteran asserts that he has a right shoulder disability which first manifested during service.  While the Veteran's service treatment records for his period of ACDUTRA service are in evidence, records of his Reserve service have not been obtained.  As the Veteran's ACDUTRA records reflect complaints of and treatment for shoulder pain, the Board finds that records of the Veteran's Reserve service could be relevant to his claim.  As such, the Board finds remand is warranted so that any such records may be obtained.

Additionally, the Veteran underwent VA examination in connection with his right shoulder claim in March 2013.  The examiner appeared to predicate the opinion that the Veteran's right shoulder disability was not related to service at least on part on a belief that the Veteran had no lasting right shoulder injury.  As any records from the Veteran's period of Reserves service might show additional or ongoing complaints of right shoulder pain, the Board finds that upon remand an additional opinion and, if necessary, examination, should be obtained so that the examiner may review any such records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Low Back Disability

The Veteran also asserts that he has a low back disability related to active duty service.  The Veteran underwent VA examination in connection with this claim in March 2013.  Upon review, the Board finds this examination to be inadequate for purposes of determining service connection as the examiner failed to provide an adequate rationale to support the conclusion that the Veteran's current low back disability is not related to service.  Specifically, the examiner appeared to rely solely on the absence of documentation of a low back injury in the Veteran's service treatment records, despite the fact that the Veteran has competently and credibly asserted that he had low back pain in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (stating that the Board erred in relying on a medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion that the onset of the appellant's psychiatric symptoms did not occur during service").  As such, remand is warranted so that an additional opinion and, if necessary, examination, may be obtained.  See Barr, 21 Vet. App. at 311.

Additionally, as it appears that the Veteran may receive continuous treatment through VA, the Board finds that the RO should obtain all VA treatment records dated from January 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Contact any and all facilities which may be in possession of the Veteran's Army Reserve records, to include the U.S. Army Human Resources Command, the Records Management Center and the National Personnel Records Center in compliance with the provisions of 38 C.F.R. § 3.159(c)(2) (2015).   If the records are unavailable, the RO must document the attempts that were made to locate them, and explain in a memorandum why further attempts to locate or obtain any government records would be futile.  The RO must then notify the Veteran and his representative of the specific records that it is unable to obtain, explain the efforts VA has made to obtain that evidence, and describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

3.  Upon completion of the above, forward the Veteran's claims file to the March 2013 VA examiner, or an appropriate substitute if unavailable, for addendum opinions; if necessary, schedule the Veteran for additional physical examination.  After a review of the evidence, to include the Veteran's service treatment records, any available Reserve records, VA treatment records, private treatment records, and with specific consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or more) that any current right shoulder disability, to include impingement syndrome, or low back disability, to include DDD of the thoracolumbar spine, began in service, was caused by service, or is otherwise related to service.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that DDD of the thoracolumbar spine manifested to a compensable degree within one year of active duty service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for a right shoulder disability and entitlement to service connection for a low back disability.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




